     Case 2:19-cv-04776-DSF-JC Document 94 Filed 08/31/21 Page 1 of 3 Page ID #:1244




1
      Stephen M. Doniger, Esq. (SBN 179314)
      stephen@donigerlawfirm.com
2     Scott A. Burroughs, Esq. (SBN 235718)
3
      scott@donigerlawfirm.com
      Kelsey M. Schultz (SBN 328159)
4     kschultz@donigerlawfirm.com
5
      DONIGER / BURROUGHS
      603 Rose Avenue
6     Venice, California 90291
7
      Telephone: (310) 590-1820
      Attorneys for Plaintiff
8

9                          UNITED STATES DISTRICT COURT
10                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
11

12    MICHAEL GRECCO PRODUCTIONS, CASE NO.: 2:19-cv-04776-DSF-JC
      INC., d/b/a “Michael Grecco             Hon. Dale S. Fischer Presiding
13    Photography”, a California corporation,
14                                                 PLAINTIFF MICHAEL GRECCO
      Plaintiff,                                   PRODUCTIONS INC.’S
15                                                 OPPOSITION TO DEFENDANT’S
      v.                                           MOTION TO EXTEND DISCOVERY
16
                                                   PERIOD BY 30 DAYS
17    ZIFF DAVIS, LLC; and DOES 1                   Date:            N/A
      through 10 inclusive,                         Time:            N/A
18
      Defendants.                                   Courtroom:       750
19

20

21

22

23

24

25

26

27

28
                                                  -1-

           PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO EXTEND DISCOVERY PERIOD BY 30 DAYS
     Case 2:19-cv-04776-DSF-JC Document 94 Filed 08/31/21 Page 2 of 3 Page ID #:1245




1                    MEMORANDUM OF POINTS AND AUTHORITIES
2      I.     INTRODUCTION
3             Defendant Ziff Davis, LLC’s (“Defendant” or “Ziff Davis”) Motion for yet
4     another extension of the initial limited discovery period should be denied. This case
5     is at its earliest stages, and the Parties have been tasked with engaging in limited
6     discovery on the narrow issue of the statute of limitations--i.e., whether Plaintiff
7     knew or had reason to know of Defendant’s infringement more than 3 years before
8     this action was filed. Defendant has propounded multiple sets of discovery to flush
9     out what Plaintiff knew and when, and obtained a 60-day extension of the limited
10    discovery deadline on July 8, 2021 (Dkt. No. 70). The parties are scheduled for a
11    hearing before the Court regarding their outstanding discovery disputes on September
12    3, 2021 – well before the current discovery deadline of September 14, 2021, and
13    Defendant has failed in this motion to identify any additional information necessary
14    to the statute of limitations defense that it has not had a reasonable opportunity to
15    secure in the time it has had. Defendant has thus failed to establish that good cause
16    exists to grant another extension of the discovery deadline, and enough is enough.
17    This Motion should be denied.
18     II. ARGUMENT
19            An extension should not be granted as this Court previously granted an
20    extension of 60 days to the parties to complete all discovery related to the statute of
21    limitations issue. See, Dkt. No. 70. This Court further delineated the matters to be
22    conducted during this time period: the depositions of Michael Grecco and Torina
23    Yamada, and to confirm deposition dates with ImageRights and Google. Id. Both
24    Michael Grecco and Torina Yamada have since been deposed, deposition dates have
25    been confirmed with ImageRights, and Google has produced documents responsive
26    to Ziff Davis’ requests. Indeed, Defendant has conducted extensive discovery, all of
27    which evinces that Grecco had no constructive knowledge of Ziff Davis’
28    infringements prior to 2018.
                                                   -2-

            PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO EXTEND DISCOVERY PERIOD BY 30 DAYS
     Case 2:19-cv-04776-DSF-JC Document 94 Filed 08/31/21 Page 3 of 3 Page ID #:1246




1           Further, while the parties do have an ongoing discovery dispute regarding
2     Defendant’s discovery requests, both parties have fully briefed the issues, and a
3     hearing is scheduled with this Court on September 3, 2021. As this Court will see, the
4     discovery on which Defendant moves to compel is overbroad, burdensome,
5     harassing, and either entirely unrelated to the limited statutory of limitations inquiry
6     or grossly disproportionate to the discovery needs to address that question—
7     including seeking documents related to image search services Plaintiff or its principal
8     started or joined after discovering Defendant’s infringement, thousands of
9     documents reflecting search results for images that have nothing to do with this case,
10    and general information regarding Grecco’s business, confidential financial
11    information, and past litigation, all of which is wholly irrelevant to the statute of
12    limitations issue. So owing, Defendant’s discovery disputes do not warrant granting
13    another extension of the limited discovery deadline.
14          Should additional discovery be required after Court’s ruling on the parties’
15    discovery dispute, it can certainly be completed within the eleven days after the
16    parties’ discovery hearing in compliance with the Orders of this Court. Thus, any
17    outstanding discovery disputes can be resolved well before the current September
18    14, 2021 deadline thereby rendering Defendant’s argument in support of an
19    extension moot. So owing, this motion should be denied.
20     III. CONCLUSION
21          For the foregoing reasons Plaintiff respectfully requests that this Court deny
22    Defendant’s Motion in its entirety.
23                                                     Respectfully submitted,
24

25    Date: August 31, 2021                    By:     /s/ Stephen M Doniger
26
                                                       Stephen M. Doniger, Esq.
                                                       Kelsey M. Schultz, Esq.
27                                                     DONIGER / BURROUGHS
28
                                                       Attorneys for Plaintiff
                                                 -3-

          PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO EXTEND DISCOVERY PERIOD BY 30 DAYS
